Citation Nr: 0304718	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant's daughter K. may be recognized as the 
child of the veteran.  

(The issue of the appellant's entitlement to an apportionment 
of the veteran's Department of Veterans Affairs disability 
compensation on behalf of K., his alleged child, will be the 
subject of a later decision of the Board.)  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active duty from January 1956 to December 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The veteran is in receipt of disability compensation 
based on several service-connected disabilities.  

2.  K. is the minor daughter of the appellant.  

3.  The evidence establishes that K. is the veteran's 
daughter.  


CONCLUSION OF LAW

K. is recognized as the veteran's child for VA compensation 
purposes. 38 U.S.C.A. §§ 101(4), 1115, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.4, 3.57, 3.210 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

VA must notify the appellant and the veteran of evidence and 
information necessary to substantiate her claim and inform 
them who bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West . 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1992 Special Apportionment Decision, November 1994 
statement of the case, and supplemental statements of the 
case dated through September 2002, the veteran and the 
appellant and their representatives were apprised of the 
applicable law and regulations and were given notice as to 
the evidence needed to substantiate the appellant's claim.  
The September 2002 supplemental statement of the case 
informed the appellant and the veteran about the changes in 
the responsibilities of the various parties.  Moreover, 
although accomplished years prior to passage of the VCAA, the 
RO sent letters to the appellant and the veteran in October 
and November 1997 that explained in clear terms what evidence 
was needed in order to substantiate the appellant's claim and 
who was responsible for submitting that evidence.  This case 
was Remanded by the Board in March 1997 and October 1997 in 
order to assure that both parties' due process rights had 
been fully met and to notify both parties as to what evidence 
was needed in the case and who was responsible for furnishing 
that evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured lay statements and copies 
of court documents.  Pursuant to the VCAA, VA's duty to 
provide a medical examination or obtain a medical opinion is 
triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Because the issue in this case involves a strictly legal 
determination, rather than a medical one, no medical 
examination or opinion is necessary.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

The appellant in this case has applied for an apportionment 
of the veteran's disability compensation on behalf of her 
minor daughter, whom she claims is the veteran's daughter.  
The veteran is in receipt of disability compensation based on 
several service-connected disabilities.  

Generally, any or all of the VA disability compensation 
benefits payable on account of a veteran may be apportioned 
on behalf of a child not residing with the veteran if he is 
not reasonably discharging his responsibility for that 
child's support.  No apportionment will be made where the 
veteran or his or her fiduciary is providing for his or her 
dependents.  The additional benefits for such dependents will 
be paid to the veteran or his or her fiduciary.  38 U.S.C.A. 
§§ 1115, 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.4, 3.57, 
3.450 (2002). 

In this case, however, the threshold question is whether the 
appellant's minor daughter may be recognized as the child of 
the veteran.  

There is no evidence or allegation that the appellant and 
veteran have ever been married.  The regulations provide 
that, as to the mother of an illegitimate child, proof of 
birth is all that is required.  As to the father, the 
sufficiency of evidence will be determined in accordance with 
the facts in the individual case.  Proof of such relationship 
will consist of: 

(1)  An acknowledgment in writing signed by him; or  
 
(2)  Evidence that he has been identified as the child's 
father by a judicial decree ordering him to contribute 
to the child's support or for other purposes; or  
 
(3)  Any other secondary evidence which reasonably 
supports a finding of relationship, as determined by an 
official authorized to approve such findings, such as: 

(i)  A copy of the public record of birth or church 
record of baptism, showing that the veteran was the 
informant and was named as parent of the child; or  
 
(ii)  Statements of persons who know that the 
veteran accepted the child as his; or  
 
(iii)  Information obtained from service department 
or public records, such as school or welfare 
agencies, which shows that with his knowledge the 
veteran was named as the father of the child. 

38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.210(b).  

In this case, the RO initially granted the appellant an 
apportionment of the veteran's disability compensation, in an 
amount equal to the increased compensation based on the 
addition of one child.  The veteran disagreed with the 
apportionment, contending that the claimed child was not his 
child, and the appellant disagreed with the apportioned 
amount.  Subsequently, based primarily on the veteran's 
statements, the RO subsequently terminated the apportionment 
and the appellant appealed that determination.  

Section 3.210(b), set forth above, provides the criteria for 
establishing that a child is the veteran's child for VA 
benefits purposes.  Neither of the first two criteria of 
§ 3.210(b) is met, in that there is no evidence in writing by 
the veteran acknowledging the appellant's daughter as his 
own; in fact, he has specifically and repeatedly denied that 
he is the father of the appellant's daughter.  Further, the 
record does not show that judicial proceedings have 
established the appellant's daughter as being the veteran's 
daughter.  The appellant has submitted court documents 
indicating that she had initiated proceedings to establish 
the veteran as being her daughter's father.  On both 
occasions, however, the judicial proceedings apparently 
"expired," owing to the fact that the veteran could not be 
located and served.  No final decree was issued.  The record 
is unclear, however, as to why the veteran could not be 
located for service of the court documents; the veteran 
clearly kept the RO informed of his current address.  

In support of her claim, the appellant has also submitted 
statements from two individuals that attest to their having 
heard the veteran state, prior to the child's birth, that the 
appellant was pregnant by him.  The regulation also provides 
that statements from persons who know that the veteran 
accepted the child as his may constitute proof of such a 
relationship, so long as the evidence "reasonably supports a 
finding of relationship."  

The record does not establish the relationship to the 
appellant of the authors of the two statements, but the 
veteran stated in January 1998 that the individuals were the 
appellant's cousin and the cousin's friend.  (The Board notes 
that in a November 1992 letter, the veteran disavowed even 
knowing the appellant.)  He has contended that those 
individuals are not disinterested parties and that their 
statements do not meet the criteria of the regulation.  While 
the statements were not made under oath, § 3.210(b) does not 
provide such a requirement, nor does it require that such 
statements be made by disinterested parties.  Those factors 
may reduce the relative probative weight to be accorded the 
statements in this case, however.  

Also of record is a certified copy of the appellant's 
daughter's birth certificate which lists the veteran as the 
father.  Although § 3.210(b) requires that the birth 
certificate show that the veteran was the informant, the 
birth certificate of record shows a medical records clerk as 
the informant.  Accordingly, the birth certificate does not 
strictly meet the criteria of the regulation.  

While the appellant has indicated that she is receiving Aid 
to Families with Dependent Children, she has not provided any 
documentation to that effect, particularly as it might show 
that the veteran had been named as the father of K. with his 
knowledge, as set forth in § 3.210(b)(3)(iii).  

Both the veteran and the appellant have indicated a 
willingness to submit to a blood test to determine the 
paternity of K.  As clearly stated in the Board's October 
1997 Remand, although an analysis of the blood of all three 
individuals by a private certified laboratory could be a 
benefit to the disposition of this appeal-but that it is not 
within VA's authority to sponsor such a test-neither the 
veteran nor the appellant has submitted the results of such 
testing.  Further, although the appellant was specifically 
requested in the October 1997 Remand to submit any 
information or evidence tending to verify the accuracy of and 
reliability of the two supporting lay statements, to provide 
any evidence that it was the veteran who was the informant 
for the birth certificate information, and to provide 
evidence supporting or verifying the fact that she and the 
veteran had a prior relationship, she has not submitted any 
additional evidence in this regard.  

The veteran has submitted no evidence during the past eleven 
years to support his contention that he is not K.'s father.  

While the regulation appears to put the evidentiary burden in 
this case on the appellant in light of the veteran's denial 
that he is K.'s father, and although the evidence that she 
has submitted does not strictly meet the regulatory criteria, 
the certified copy of K.'s birth certificate and the 
statements by two individuals do provide some evidence in 
favor of her claim.  

Considering all of the evidence in this case, the Board finds 
that the greater weight of that evidence favors the 
conclusion that K. should be recognized as the child of the 
veteran.  38 U.S.C.A. § 5107(b).  

Having decided this threshold question in favor of the 
appellant, the issue of her entitlement to an apportionment 
of the veteran's disability compensation and the amount 
thereof remains for appellate consideration.  That issue will 
be the subject of a later Board decision, following 
additional evidentiary development, pursuant to 38 C.F.R. 
§ 19.9 (2002).  


ORDER

The appellant's daughter K. is recognized as the veteran's 
child for veteran's benefits purposes.  To this extent, the 
appeal is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

